Per Curiam:
We think, from a consideration of the publication and the innuendo, that the jury would be justified in finding that the publication was libelous per se, and, therefore, it was error to sustain the demurrer to the complaint. It follows that the order appealed from must be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, with leave to the defendant to withdraw the demurrer and to answer on payment of said costs. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ.; Scott and Dowling, JJ., dissented. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to defendant to withdraw demurrer and to answer on payment of said costs.